United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2402
                                     ___________

William Bradford,                         *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
Jamie Hickman; Alan Blake,                * [UNPUBLISHED]
                                          *
             Appellees.                   *
                                     ___________

                              Submitted: June 1, 2007
                                 Filed: June 11, 2007
                                  ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       William Bradford appeals the district court’s1 order denying his motion to
reconsider its denial of a preliminary injunction in his 42 U.S.C. § 1983 lawsuit.
Whether Bradford’s motion to reconsider was brought under Federal Rule of Civil
Procedure 59(e) or 60(b), we find that the district court did not abuse its discretion by
denying it. See Christensen v. Qwest Pension Plan, 462 F.3d 913, 920 (8th Cir. 2006)
(clear-abuse-of-discretion standard of review for Rule 59(e) motion); Arnold v. Wood,
238 F.3d 992, 998 (8th Cir. 2001) (abuse-of-discretion standard of review for Rule

      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
60(b) motion). To the extent he was seeking Rule 60(b) relief, he gave no reason for
his motion and merely restated arguments and declarations he had already made. See
Arnold, 238 F.3d at 998 (noting Rule 60(b) motion is not vehicle for simply rearguing
merits). To the extent he was seeking Rule 59(e) relief, he provided no basis to
challenge the conclusion that he had not met his burden of proving a preliminary
injunction should issue under the factors set forth in Dataphase Sys., Inc. v. CL Sys.,
Inc., 640 F.2d 109, 113-14 & n.5 (8th Cir. 1981) (en banc).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-